Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Phoenix Smoke Shops LLC
d/b/a 55th Avenue Smoke Shop,

Respondent.

Docket No. C-13-578
FDA Docket No. FDA-2013-H-0356

Decision No. CR2782

Date: May 13, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Phoenix Smoke Shops LLC d/b/a 55th Avenue
Smoke Shop, alleging facts and legal authority sufficient to justify the imposition
of a civil money penalty of $5,000. Respondent did not timely answer the
Complaint, nor did Respondent request an extension of time within which to file
an answer. Therefore, I enter a default judgment against Respondent and order
that Respondent pay a civil money penalty in the amount of $5,000.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent sold cigarettes or
smokeless tobacco in a manner other than a direct, face-to-face exchange with its
customer; failed to ensure specific tobacco-related items complied with applicable
federal regulations; sold tobacco products to a minor or minors; and failed to
verify, by means of photographic identification containing the bearer’s date of
birth, the age of a person purchasing tobacco products, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act) and its implementing regulations
found at 21 C.F.R. Part 1140. CTP seeks a civil money penalty of $5,000.

On March 29, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take any of the required
actions within the time provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns 55th Avenue Smoke Shop, a business that sells tobacco
products and is located at 5540 West Glendale Avenue, Glendale, Arizona
85301.

e On October 18, 2011, an FDA-commissioned inspector observed violations
while inspecting Respondent’s establishment. Specifically, Respondent
violated 21 C.F.R. § 1140.16(c)(1) and (c)(2)(ii) when Respondent’s staff
sold cigarettes or smokeless tobacco in a manner other than a direct, face-
to-face exchange with its customer in a facility that fails to ensure that no
person younger than 18 years of age is present, or permitted to enter, at any
time. Respondent also violated 21 C.F.R. § 1140.14(e) when it failed to
either ensure specific tobacco-related items complied with applicable
federal regulations or remove those items from the establishment.

e On December 22, 2011, CTP issued a Warning Letter to Respondent
detailing the inspector’s observations from October 18, 2011. In addition
to describing the violations, the letter advised Respondent that the FDA
may initiate a civil money penalty action or take other regulatory action
against Respondent if Respondent failed to correct the violations. The
letter also stated that it was Respondent’s responsibility to comply with the
law.

On December 29, 2011, Mr. Ramey Sweis responded, by telephone, to the
Warning Letter on behalf of Respondent. Mr. Sweis stated that all cigarette
tobacco products would be removed from the self-service display and
placed behind the counter.

On January 26 and 30, 2012, FDA-commissioned inspectors documented
additional violations during another inspection of Respondent’s
establishment. Specifically, Respondent violated 21 C.F.R. § 1140.14(a)
when Respondent’s staff sold tobacco products to a minor, and violated 21
C.F.R. § 1140.14 (b)(1) when Respondent’s staff did not verify the minor’s
identification, by means of photographic identification containing the
bearer’s date of birth, before this sale.

On June 11, 2012, CTP initiated a civil money penalty action against
Respondent for the violations observed on October 18, 2011, and January
26 and 30, 2012. In response to the action, Respondent paid the penalty
and the Administrative Law Judge closed the case on August 14, 2012.

On November 16, 2012, FDA-commissioned inspectors documented
additional violations during another inspection of Respondent’s
establishment. Specifically, at approximately 12:21 p.m., a person younger
than 18 years of age was able to purchase a package of “Top Regular
Superoll” cigarette tobacco. Additionally, Respondent’s staff did not verify
the minor’s identification, by means of photographic identification
containing the bearer’s date of birth, before this sale.

On November 21, 2012, CTP issued a Notice of Compliance Check
Inspection to Respondent’s establishment. This notice informed
Respondent that an inspection was conducted on November 16, 2012, and
detailed the violations that the inspectors observed during the inspection.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is

misbranded if sold or distributed ii
906(d) of the Act. 21 U.S.C. § 38

n violation of regulations issued under section
7¢(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21

C.F.R. § 1140.16(c)(1), a retailer may sell cigarettes and smokeless tobacco only

in a direct, face-to-face exchange

between the retailer and the consumer.

Examples of methods of sale that are not permitted include vending machines and
self-service displays. However, vending machines and self-service displays are
permitted if located in facilities where the retailer ensures that no person younger
than 18 years of age is present, or permitted to enter, at any time. 21 C.F.R. §
1140.16(c)(2)(ii). Under 21 C.F.R. § 1140.14(e), retailers must ensure that all
self-service displays, advertising, labeling, and other items, that are located in the
retailer’s establishment and that do not comply with the requirements of 21 C.F.R.
Part 1140 are removed or are brought into compliance with that part. Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Finally, under 21 C.F.R. § 1140.14(b)(1), a
retailer must verify, by means of photo identification containing the bearer’s date
of birth, that no person purchasing cigarettes or smokeless tobacco is younger than
18 years of age.

Here, Respondent’s staff sold cigarettes or smokeless tobacco in a manner other
than a direct, face-to-face exchange with its customer on October 18, 2011. On
that date, Respondent’s establishment was not exempt from the requirement that
tobacco products be sold only via a direct, face-to-face exchange because minors
were permitted to enter the establishment. Additionally, on October 18, 2011,
Respondent failed to ensure specific tobacco-related items complied with
applicable federal regulations. During two later inspections, one on January 26
and 30, 2012, and another on November 16, 2012, Respondent’s staff sold
cigarettes or smokeless tobacco to a minor or minors. Lastly, Respondent’s staff
did not check the photographic identification of the tobacco purchasers prior to
these transactions as required by the regulations. Respondent’s actions and
omissions on multiple occasions at the same retail outlet constitute violations of
law for which a civil money penalty is merited. Accordingly, I find that a civil
money penalty of $5,000 is permissible under 21 C.F.R. § 17.2 for at least five
violations of 21 C.F.R. Part 1140 within a thirty-six month period.

/s/
Steven T. Kessel
Administrative Law Judge

